Citation Nr: 0835760	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-34 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Casa Grande Medical Center in 
Casa Grande, Arizona, on December 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied payment or 
reimbursement of medical expenses incurred at Casa Grande 
Medical Center in Casa Grande, Arizona, on December 15, 2004.


FINDINGS OF FACT

1.  The veteran is service-connected for a left hip 
disability (50 percent disability rating), a right hip 
disability (10 percent disability rating), a right ankle 
disability (10 percent disability rating), a low back 
disability (10 percent disability rating), the neurological 
manifestations of the low back disability (10 percent 
disability rating), and for a scar associated with spinal 
surgery (10 percent disability rating).  The combined 
disability rating is 60 percent.

2.  On December 15, 2004, the veteran received medical 
treatment for an acute allergic reaction manifested by hives 
and swelling of the arms and hands.

3.  VA payment or reimbursement of the costs of the care on 
December 15, 2004, was not authorized.

4.  A VA or other government facility was feasibly available 
on December 15, 2004.

5.  The veteran was enrolled in the VA health care system on 
the date on which he received private treatment, but he had 
not been an active participant in the VA health care system 
during the 24 months prior to receiving the private treatment 
for which he seeks reimbursement or payment.





CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Casa Grande Medical 
Center in Casa Grande, Arizona, on December 15, 2004, have 
not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


When VA facilities are not capable of furnishing the care or 
services required, the VA may contract with non-VA facilities 
in order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department 
facility...until such time following the furnishing of care in 
the non-VA facility as the veteran can be safely transferred 
to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 
38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2007).  All 
three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); see Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under that authority, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran alleges that he should be reimbursed on the 
ground that the treatment he received was for a service-
connected disability.  Specifically, he asserts that he had 
an adverse allergic reaction to an over-the-counter pain 
killer he took to relieve pain associated with his service-
connected orthopedic disabilities.  

Treatment records from Casa Grande Medical Center in Casa 
Grande, Arizona, on December 15, 2004, show that the veteran 
received medical treatment for an acute allergic reaction 
manifested by hives and swelling of the arms and hands.  VA 
payment or reimbursement of the costs of the care on December 
15, 2004, was not pre-authorized.  The records associated 
with the December 15, 2004, treatment do not indicate the 
cause of the allergic reaction, and do not relate the 
allergic reaction to medication the veteran took for relief 
of any service-connected disability.  Even assuming arguendo 
that the veteran developed an allergic reaction as a result 
of medication he took for relief of pain associated with his 
service-connected orthopedic disabilities, and that he 
correctly perceived his symptomatology as an emergency of 
such nature that delay would have been hazardous to life or 
health, there is no evidence demonstrating that a VA or other 
federal facility was not feasibly available on December 15, 
2004.  Indeed, there is a VA outpatient clinic located in 
Casa Grande, Arizona where the veteran could have sought 
treatment.  Additionally, there is no indication that the 
veteran contacted the VA facility in Casa Grande, or any 
other VA facility, prior to seeking private care at the Casa 
Grande Medical Center.  Significantly, the veteran has not 
provided any argument in support of a determination that a VA 
or other federal facility was not available to treat him on 
December 15, 2004.

All three statutory requirements (a, b, and c) of 38 C.F.R. § 
17.54 must be met before reimbursement of unauthorized 
medical expenses may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  
Because in this case there is no evidence demonstrating that 
a VA or other federal facility was not available for 
treatment on December 15, 2004, VA payment or reimbursement 
of the expenses incurred at Casa Grande Medical Center on 
December 15, 2004, may not be granted under the provisions of 
38 C.F.R. § 17.54.

Having determined that VA payment or reimbursement of the 
unauthorized medical expenses incurred at Casa Grande Medical 
Center on December 15, 2004, may not be allowed under the 
provisions of 38 C.F.R. § 17.54, the remaining question 
before the Board is whether payment or reimbursement may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007).

At the time the veteran sought private treatment on December 
15, 2004, he was enrolled in the VA healthcare system but had 
not been an active participant during the preceding 24-month 
period.  The veteran acknowledges that prior to receiving 
private treatment in April 2003, he had not received medical 
treatment from VA for the prior 24 months.  He asserts that 
he did not seek VA treatment because he was often on the 
road, away from home, as a truck driver, and that he was 
routinely given only Motrin by VA, the equivalent of which he 
could, and did, purchase on his own, on an over-the-counter 
basis.

The Board sympathizes with the veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
because there is no evidence demonstrating that a VA or other 
federal facility was not feasibly available on December 15, 
2004, as discussed above, and because he was not an active 
participant in the VA healthcare system at any time during 
the 24-month period preceding the private medical treatment 
for which he seeks reimbursement, he is not legally entitled 
to reimbursement, under the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008, and his claim must therefore 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The 
Board further observes that no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.  
Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990).

The veteran's claim has failed to meet the requirements under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.54, 17.1000-17.1008.  
Accordingly, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred at Casa Grande Medical 
Center is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The pertinent law and regulations require VA to assist a 
claimant at the time that he or she files a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). There is no indication in those provision that 
Congress intended them to revise the unique, specific claim 
provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-
17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

Nevertheless, the Board notes that the RO has explained to 
the veteran the basis for the finding that the medical 
expenses incurred at Casa Grande Medical Center in Casa 
Grande, Arizona, on December 15, 2004, were not covered by 
VA.  The veteran has been afforded the opportunity to present 
information and evidence in support of the claim.  He was 
offered the opportunity to testify before the Board, but 
declined that offer.  The Board finds that those actions 
satisfy any duties to notify and assist owed the veteran in 
the development of this claim.





ORDER

Payment or reimbursement of the unauthorized medical expenses 
incurred at Casa Grande Medical Center in Casa Grande, 
Arizona, on December 15, 2004, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


